       Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

SCOTT D. ROWE                                     §
                                                  §
vs.                                               §      CIVIL ACTION NO. 6:19-cv-19
                                                  §
3M COMPANY                                        §                  JURY REQUESTED

                             COMPLAINT AND JURY DEMAND

        Scott D. Rowe (“Plaintiff”) files this, his Original Complaint, complaining of Defendant

3M Company, and in support thereof would respectfully show the Court the following:

                                               I.
                                            PARTIES

1.      Plaintiff Scott D. Rowe is an individual residing in the State of Texas.

2.      Defendant 3M Company is an entity with its principal place of business located at 3M

Center, Bldg. 224-5N-40, St. Paul, Minnesota 55144. Defendant 3M Company is registered to

transact business in Texas and may be served with process on its registered agent, Corporation

Service Company d/b/a CSC-Lawyers Incorporating Service, located at 211 E. 7th Street Suite

620, Austin, Texas 78701.

                                         II.
                            SUBJECT MATTER JURISDICTION

3.      Plaintiff Scott D. Rowe is and was a resident of the State of Texas at all times relevant to

this case.

4.      Defendant 3M Company (“3M”) is organized under the laws of Delaware and has its

principal place of business in Minnesota.
      Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 2 of 13



5.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332 because

complete diversity of citizenship exists between the parties and the amount in controversy is

greater than $75,000.

                                           III.
                                 PERSONAL JURISDICTION

6.     Defendant 3M Company designed, manufactured and sold or otherwise placed dual-ended

Combat Arms™ earplugs into the stream of commerce, including transactions with and

distribution to United States Military bases and servicemembers located in Texas. Defendant knew

at all times during the design, manufacture and sale of the dual-ended Combat Arms™ earplugs

that the products in question would travel among and through each and every state, including

Texas, and Defendant should have reasonably anticipated the need to answer suit arising out of the

manufacture, design, and sale of these dual-ended Combat Arms™ earplugs in Texas. Defendant’s

contacts with the State of Texas are systematic, ongoing, and sufficient to support the proper

exercise of personal jurisdiction over them.

7.     Additionally, and in the alternative, Defendant 3M purposefully availed itself to business

dealings in the State of Texas and could reasonably expect to respond to complaints therein.

Defendant’s purposeful availment of the benefit and protection of the laws of Texas is sufficient

to support proper exercise of personal jurisdiction over Defendant.

                                                  IV.
                                               VENUE

8.     Venue is proper in the Western District of Texas, Waco Division, because it is the judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred. 28

U.S.C. § 1391(b)(2).




                                                 2
      Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 3 of 13



                                               V.
                                             FACTS

9.     Plaintiff, Scott D. Rowe, is an Army combat veteran. Throughout his military service,

Plaintiff was stationed at Fort Hood, located primarily in Bell County, Texas, and Fort Lewis,

Washington. Plaintiff was also deployed overseas in Iraq from 2003 to 2004 as part of Operation

Iraqi Freedom, where he served in the 4th Platoon of the 411th Military Police Company, known as

the “Fighting Bastards.”

10.     While serving at Fort Hood, Fort Lewis and in Iraq, Plaintiff was issued dual-ended

Combat Arms™ earplugs, designed, manufactured, marketed and sold by Defendant 3M

Company. As a result of using these defective earplugs during combat and training, Mr. Rowe

continues to suffer daily from tinnitus, hearing loss, and other damages.

11.    In July 2018, Defendant 3M agreed to pay $9.1 million to resolve allegations that it

supplied the United States with defective dual-ended Combat Arms™ earplugs. See United States

of America ex rel. Moldex-Metric, Inc. v. 3M Company; In the United States District Court for the

District of South Carolina, Columbia Division; Case No. 3:16-1533-MBS. In that case, the United

States alleged that 3M, and its predecessor, Aearo Technologies, Inc., knew the dual-ended

Combat Arms™ earplugs were too short for proper insertion into users’ ears and that the earplugs

could loosen imperceptibly and therefore did not perform well for certain individuals. The United

States further alleged that 3M did not disclose this design defect to the military. The petition in

that case is attached at Exhibit A and is incorporated by reference herein.

12.    Defendant 3M’s dual-ended Combat Arms™ earplugs, which are non-linear, or selective

attenuation, earplugs, were designed to provide soldiers with a single set of earplugs that offer

them two options for hearing attenuation depending upon how the plugs are worn. If worn in the

“closed” or “blocked” position, the earplugs are supposed to block sound like traditional earplugs.



                                                 3
       Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 4 of 13



If worn in the “open” or “unblocked” position, the earplugs are supposed to block, or at least

significantly reduce, loud impulse sounds of battlefield explosions, while still allowing the wearer

to hear quieter noises such as commands spoken by fellow soldiers and approaching enemy

combatants. These earplugs were originally created by a company called Aero Technologies

(“Aearo”). 3M acquired Aearo in 2008 (and thus any liability associated with its past conduct) and

hired the employees at Aearo that developed and tested the defective earplugs. These 3M

employees were aware of the defects as early as 2000, several years before 3M/Aearo became the

exclusive provider of the earplugs to the military.

13.    As known to 3M/Aearo at the time it received the exclusive contract to supply earplugs to

the military between 2003 and 2012, these earplugs have dangerous defects that can cause them to

loosen in the wearer's ear, imperceptibly to the wearer and even trained audiologists visually

observing a wearer, thereby permitting damaging sounds to enter the ear canal by traveling around

the outside of the earplug while the user and/or audiologist incorrectly believes that the earplug is

working as intended. Because the stem of the dual-ended earplug is too short, it is difficult to insert

the plug deeply into some wearer's ear canals and obtain a proper fit. Specifically, when the earplug

is inserted into the ear according to standard fitting instructions, the basal edge of the third flange

of the non-inserted end of the earplug is prone to press against some wearers' ear canals and fold

back to its original shape, thereby loosening the seal in their ear canals. The defect has the same

effect when either end is inserted because the earplugs are symmetrical. In either scenario, the

effect is that the earplug may not maintain a tight seal in some wearers' ear canals such that

dangerous sounds can bypass the plug altogether thereby posing serious risk to the wearer's hearing

unbeknownst to him or her.




                                                  4
      Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 5 of 13



14.    These dangerous design defects were known to Aearo in 2000 (and later 3M) when it

completed testing of the dual-ended Combat Arms™ earplugs.

15.    Despite this knowledge, in 2003, Aearo submitted a bid in response to the military's

Request for Proposal to supply large quantities of these defective earplugs and entered into a

contract pursuant to which it became the exclusive supplier of earplugs to the military.

16.    When Defendant Aearo/3M Company initially tested the dual-ended Combat Arms™

earplugs before becoming the exclusive supplier of military earplugs, the test subjects were

instructed to manipulate the earplugs due to the short stem so that it would achieve a satisfactory

noise reduction rating. However, these same instructions to manipulate the dual-ended Combat

Arms™ earplugs in this manner were not given to end users of the earplugs. Because of this,

Plaintiff and other users of the dual-ended Combat Arms™ earplugs only used the earplugs

according to the instructions provided by Defendant 3M Company, which did not instruct them to

manipulate the earplugs to achieve a proper fit. As a result of not being properly warned or

instructed as to how to wear the dual-ended Combat Arms™ earplugs, Plaintiff suffered damages.

17.    Further, the dual-ended Combat Arms™ earplugs manufactured by Defendant 3M

Company deviated from the specifications promulgated by the U.S. Military, the American

National Standards Institute, and the Environmental Protection Agency in a manner that rendered

them unreasonably dangerous. Specifically, the U.S. Military’s request for proposal issued to

Defendant 3M Company requires that “[t]he ear plugs shall be free from all defects that detract

from their appearance or impair their serviceability.” The dual-ended Combat Arms™ earplugs,

as manufactured, deviated from this specification in that, when they left control of Defendant, the

dual-ended Combat Arms™ earplugs were difficult for users to insert the plug deeply into their

ear canals and obtain a proper fit. The defective manufacture of the dual-ended Combat Arms™




                                                5
        Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 6 of 13



earplugs and their failure to conform with the required specifications directly and proximately

caused Plaintiff’s injuries.

                                        VI.
                      CLAIMS AGAINST DEFENDANT 3M COMPANY

      A. PRODUCTS LIABILITY—DESIGN DEFECT

18.     The dual-ended Combat Arms™ earplugs at issue were originally designed, manufactured,

and sold by Defendant 3M Company. At the time the dual-ended Combat Arms™ earplugs in

question were sold, Defendant was in the business of designing, manufacturing, selling, and/or

otherwise placing dual-ended Combat Arms™ earplugs, such as the ones in question, in the stream

of commerce.

19.     At the time the dual-ended Combat Arms™ earplugs in question were designed,

manufactured and sold by Defendant, they were defective in design and unreasonably dangerous.

The defective and unreasonably dangerous condition of the dual-ended Combat Arms™ earplugs

in question were a direct and proximate cause of the injuries to Plaintiff.

20.     The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

intended by Defendant.

21.     Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

purpose.

22.     The defects regarding the dual-ended Combat Arms™ earplugs include but are not limited

to the stem of the dual-ended earplug being too short, so that it is difficult for users to insert the

plug deeply into their ear canals and obtain a proper fit.

23.     Safer alternative designs existed other than the one used, which were economically and

technologically feasible and would have prevented or significantly reduced the risk of accident




                                                  6
       Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 7 of 13



and/or injury in question without substantially impairing the utility of the dual-ended Combat

Arms™ earplugs.

24.    The dual-ended Combat Arms™ earplugs were defectively designed because the stem of

the dual-ended earplugs was too short, so that it is difficult for users to insert the plug deeply into

their ear canals and obtain a proper fit. The inability to obtain a proper fit while using the dual-

ended Combat Arms™ earplugs caused Plaintiff’s injuries. Specifically, Defendant could have

designed the dual-ended Combat Arms™ earplugs with a longer stem so that it would allow users

to insert the plug deeper into their ear canals and obtain a proper fit.

25.    Each alternative design for the above identified defects was available in the market and

was technologically and economically feasible at the time the dual-ended Combat Arms™

earplugs were manufactured and would not have impaired the utility of the dual-ended Combat

Arms™ earplugs.

26.    Further, at the time the dual-ended Combat Arms™ earplugs in question were sold, the

defective design caused the product to unexpectedly fail to function in a manner reasonably

expected by an ordinary consumer. The defective and unreasonably dangerous design of the dual-

ended Combat Arms™ earplugs were a producing cause of Plaintiff’s injuries.

27.    At the time of the incident made the basis of this lawsuit, the dual-ended Combat Arms™

earplugs were in the same or substantially similar condition as they were at the time they left

Defendant’s control and were placed into the stream of commerce. Any alterations to the dual-

ended Combat Arms™ earplugs were made by a dealer and/or agent of Defendant.

28.    To the extent Defendant attempts, pursuant to § 82.008 of the Texas Civil Practice &

Remedies Code, to rely on any standards or regulations of the federal government, such standards

or regulations were inadequate to protect against the risk or accident and/or injuries that occurred




                                                   7
        Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 8 of 13



in this accident and/or Defendant withheld or misrepresented information to the government

regarding the adequacy of the safety standard at issue.

      B. PRODUCTS LIABILITY—MANUFACTURING DEFECT

29.     The dual-ended Combat Arms™ earplugs at issue were originally designed, manufactured,

and sold by Defendant. At the time the dual-ended Combat Arms™ earplugs in question were sold,

Defendant was in the business of designing, manufacturing, selling, and/or otherwise placing dual-

ended Combat Arms™ earplugs, such as the ones in question, in the stream of commerce.

30.     The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

intended by Defendant.

31.     Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

purpose.

32.     When they left control of Defendant, defects in the manufacture of the dual-ended Combat

Arms™ earplugs rendered them defective and unreasonably dangerous in that the dual-ended

Combat Arms™ earplugs were difficult for users to insert the plug deeply into their ear canals and

obtain a proper fit due. In particular, the stem of the dual-ended Combat Arms™ earplugs was too

short, so that it is difficult for users to insert the plug deeply into their ear canals and obtain a

proper fit. The defective manufacture of the dual-ended Combat Arms™ earplugs directly and

proximately caused Plaintiff’s injuries.

      C. PRODUCTS LIABILITY—MARKETING DEFECT/FAILURE TO WARN

33.     Defendant failed to give adequate and proper warnings and instructions regarding the

dangers of the dual-ended Combat Arms™ earplugs which rendered the product defective and

unreasonably dangerous and was a producing cause of Plaintiff’s injuries and damages.

Specifically, Defendant failed to warn potential and actual users of the dangers and risk of the

defects. Further, Defendant failed to provide adequate instructions to users regarding proper use


                                                 8
        Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 9 of 13



of the dual-ended Combat Arms™ earplugs. Defendant’s failure to warn was a proximate cause

of Plaintiff’s injuries and damages.

      D. STRICT LIABILITY

34.      The dual-ended Combat Arms™ earplugs that injured Plaintiff were originally designed,

manufactured, and sold by Defendant. At the time the dual-ended Combat Arms™ earplugs in

question were sold, Defendant was in the business of designing, manufacturing, testing,

assembling, monitoring, selling, and/or otherwise placing dual-ended Combat Arms™ earplugs,

including the dual-ended Combat Arms™ earplugs at issue and their defective condition, which

was the proximate cause of Plaintiff’s injuries.

35.      The dual-ended Combat Arms™ earplugs reached Plaintiff in the condition expected and

intended by Defendant.

36.      Plaintiff used the dual-ended Combat Arms™ earplugs for their intended and foreseeable

purpose.

37.      Due to the design and manufacture of the dual-ended Combat Arms™ earplugs, the dual-

ended Combat Arms™ earplugs were not reasonably effective at reducing noise. The failure to

appropriately design and manufacture the dual-ended Combat Arms™ earplugs which contributed

to the ineffectiveness of the dual-ended Combat Arms™ earplugs in reducing noise was the direct

and proximate cause of Plaintiff’s injuries. Accordingly, Defendant should be held strictly liable.

38.      Defendant placed the defective dual-ended Combat Arms™ earplugs into the stream of

commerce and expected or could reasonably foresee the use of said dual-ended Combat Arms™

earplugs by individuals, such as Plaintiff, in the condition in which the dual-ended Combat Arms™

earplugs were designed, manufactured and sold.




                                                   9
       Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 10 of 13



39.     The dual-ended Combat Arms™ earplugs at issue were designed, manufactured and

assembled so that the defective condition was undiscoverable at the time of use of the dual-ended

Combat Arms™ earplugs.

40.     The defective condition of the subject dual-ended Combat Arms™ earplugs was not

observable by Plaintiff who relied upon Defendant to design, test, manufacture, sell and deliver

the subject dual-ended Combat Arms™ earplugs in a condition fit for use for the purposes

intended.

41.     As a direct and proximate result of the failure of Defendant to properly design, test,

manufacture, sell and deliver the dual-ended Combat Arms™ earplugs at issue, Plaintiff has

suffered severe personal injuries.

      E. NEGLIGENCE

42.     Defendant committed acts of omission and commission, which collectively and severally

constituted negligence, and that negligence proximately caused Plaintiff’s injuries.

43.     Defendant’s acts or omissions constituting negligence include:

            a. Failing to properly design the dual-ended Combat Arms™ earplugs;

            b. Failing to properly manufacture the dual-ended Combat Arms™ earplugs;

            c. Failing to adequately test the dual-ended Combat Arms™ earplugs;

            d. Failing to adequately market the dual-ended Combat Arms™ earplugs;

            e. Failing to adequately instruct users in using the dual-ended Combat Arms™
               earplugs;

            f. Failing to recall the dual-ended Combat Arms™ earplugs or, alternatively, to warn
               consumers of a known danger/defect in the dual-ended Combat Arms™ earplugs;

            g. Failing to disclose post-sale information known about dangers or defects in the
               dual-ended Combat Arms™ earplugs;

            h. Concealing known dangers associated with the dual-ended Combat Arms™
               earplugs; and


                                                10
       Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 11 of 13




           i. Failing to meet or exceed internal corporate guidelines.

      F. GROSS NEGLIGENCE.

44.     Plaintiff makes a claim for punitive damages pursuant to the Texas Constitution; therefore,

Plaintiff will not be prohibited from introducing evidence of actual damages. Plaintiff seeks

punitive damages for the gross negligence and/or malicious conduct of Defendant which was a

proximate cause of the failure of the dual-ended Combat Arms™ earplugs and of Plaintiff’s

injuries and damages.

45.     Specifically, Defendant’s conduct, when viewed objectively from Defendant’s standpoint

at the time it occurred, involved an extreme degree of risk, considering the probability and

magnitude of the potential harm to others.

46.     Furthermore, Defendant had actual, subjective awareness of the risk(s) but proceeded with

a conscious indifference to the rights, safety or welfare of others.

      G. EXEMPLARY DAMAGES

47.     Because Defendant is liable for gross negligence, punitive damages should be assessed

against it as a deterrent to such future bad conduct and as a punishment for its bad acts in an amount

to be determined by the jury.

                                VII.
         THE GOVERNMENT CONTRACTOR DEFENSE IS NOT APPLICABLE

48.     The Fifth Circuit has held that “[l]iability for design defects in military equipment cannot

be imposed, pursuant to state law, when (1) the United States approved reasonably precise

specifications; (2) the equipment conformed to those specifications; and (3) the supplier warned

the United States about the dangers in the use of the equipment that were known to the supplier

but not to the United States.” Bynum v. FMC Corp., 770 F.2d 556 (5th Cir. 1985) (citing Boyle v.

United Technologies Corp., 487 U.S. 500 (1988)).


                                                 11
      Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 12 of 13



49.    The Fifth Circuit has further held that “[t]he government contractor defense does not

necessarily apply only to claims labeled ‘design defect.’ Whether the government contractor

defense applies to a particular claim depends only upon whether Boyle’s three conditions are met

with respect to the particular product feature upon which the claim is based.” Bailey v. McDonnell

Douglas Corp., 989 F.2d 794 at 801-02 (5th Cir. 1993).

50.    Here, the government contractor defense is inapplicable because the feature of the product

claimed by Plaintiff to be defective—namely, the stem of the dual-ended Combat Arms™ earplugs

that is too short to provide adequate noise reduction for users—was not manufactured, designed,

marketed, or sold in accordance with reasonably precise specifications approved by the United

States, therefore not allowing the equipment to conform to such specifications. Further, and most

egregiously, instead of warning the United States about the dangers in the use of the equipment it

knew about, 3M instead manipulated its testing and marketing so as to conceal such dangers from

the United States and from servicemembers, such as Plaintiff, who would ultimately use the

product.

51.    Accordingly, Defendant 3M Company will be held liable under Texas law.

                                            VIII.
                                          DAMAGES

52.    Plaintiff as a result of the incident seeks compensation for the following damages:

           a. The amount of reasonable medical expenses necessarily incurred in the past, and
              those that will reasonably be incurred in the future;

           b. Past and future physical pain and suffering of Plaintiff;

           c. Past and future physical disfigurement suffered by Plaintiff;

           d. Past and future physical impairment suffered by Plaintiff;

           e. Past and future mental anguish of Plaintiff;

           f. Past loss of wages and loss of future earning capacity of Plaintiff;


                                                12
      Case 6:19-cv-00019-ADA-JCM Document 1 Filed 01/22/19 Page 13 of 13




           g. Cost of suit;

           h. Exemplary damages; and

           i. Any and all other damages in which Plaintiff may be justly entitled.

                                              IX.
                                            PRAYER

53.    For the foregoing reasons, Plaintiff prays that the Defendant be cited to appear and answer

herein. Upon final trial by a jury, which is hereby demanded, Plaintiff is entitled to have judgment

against Defendant and requests that the Court award money damages as listed above, in such

amounts that the jury may deem appropriate and are allowable by law, along with any and all other

relief the Court may deem appropriate.

                                                         Respectfully submitted,

                                                         ABRAHAM, WATKINS, NICHOLS,
                                                         SORRELS, AGOSTO & AZIZ

                                                         /s/ Muhammad S. Aziz
                                                         MUHAMMAD S. AZIZ
                                                         State Bar No. 24043538
                                                         800 Commerce Street
                                                         Houston, Texas 77002
                                                         (713) 222-7211
                                                         (713) 225-0827 – Facsimile
                                                         maziz@awtxlaw.com

                                                         AND

                                                         BELL ROSE & COBOS

                                                         /s/ Andrew J. Cobos
                                                         ANDREW J. COBOS
                                                         State Bar No. 24078352
                                                         2201 Hermann Drive
                                                         Houston, Texas 77004
                                                         (713) 399-5158
                                                         (713) 583-5524 – Facsimile
                                                         andrew@bellroselaw.com


                                                         ATTORNEYS FOR PLAINTIFF


                                                13
